Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

				Reason for Allowance
Claims 1-2, 4-6, 8 and 19 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20200278506 A1.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the alignment edge of the first die and the receptacle of the second die are configured to constrain: (1) translation along a first axis perpendicular to the first die surface, (2) rotation about a second axis perpendicular to the first coupling edge, and (3) rotation about a third axis perpendicular to both the first and second axesin combination with the rest of the limitations of the base claim.  

Claim 19 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a portion of the second die surface configured to form a receptacle sized to constrain a position of the alignment edge when the first photonic die and the second photonic die are substantially aligned with each other with the first coupling edge in proximity to and substantially parallel to the second coupling edge; and a second alignment feature etched into or formed adjacent to the second coupling edge and configured to enable alignment with the first alignment feature when the first photonic die and the second photonic die are substantially aligned with each other with 
in combination with the rest of the limitations of the base claim.  

Claims 2, 4-6., 8 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883